Citation Nr: 1018497	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
from June 28, 2004 to April 19, 2006 for post-operative right 
ankle instability, including arthritic changes, posttraumatic 
deformity of the talus, anterior talofibular ligament tear, 
and fibular and tibial avulsion fractures (right ankle 
disability).

2.  Entitlement to a rating in excess of 30 percent disabling 
from April 20, 2006 to December 7, 2006 for a right ankle 
disability.

3.  Entitlement to a rating in excess of 10 percent disabling 
from March 1, 2007 to present for a right ankle disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision, which granted service 
connection and initially evaluated the Veteran's right ankle 
disability as 10 percent disabling, effective June 28, 2004.  
Thereafter, the RO increased the Veteran's disability rating 
to 30 percent from April 20, 2006 to December 7, 2006.  The 
RO assigned a 100 percent convalescence rating from December 
8, 2006 to February 28, 2007 following a right ankle surgery.  
Thereafter, the Veteran's disability rating was decreased to 
10 percent disabling, effective, March 1, 2007.  The Board 
notes, with respect to increased ratings, that with a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal. Id.  

The Veteran testified before the undersigned Veterans Law 
Judge during a June 2009 Travel Board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

In October 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  


FINDINGS OF FACT

1.  Prior to April 20, 2006, the medical evidence of record 
indicates that the Veteran's right ankle disability was 
manifested by arthritis with limited motion, pain, and 
instability.  Dorsiflexion was to 7 degrees but plantar 
flexion exceeded 40 degrees.

2.  From April 20, 2006 to December 7, 2006, the Veteran's 
right ankle disability was manifested by limitation of 
motion, pain, instability, weakness, locking, frequent 
episodes of spraining and falling.  Dorsiflexion was to 10 
degrees and plantar flexion was to 40 degrees.  

3.  From March 1, 2007, the Veteran's right ankle disability, 
status post surgery, is manifested by limitation of motion 
and pain.  Dorsiflexion was to 20 degrees and plantar flexion 
was to 40 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right ankle disability prior to April 20, 2006 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes 5003, 5010, 5262, 5271 (2009).

2.  The criteria for a rating in excess of 30 percent for a 
right ankle disability have not been met from April 20, 2006 
to December 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5271 (2009).



3.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met for March 1, 2007 to 
present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes 5003, 5010, 5262, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."   See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a June 2005 rating decision, the RO granted service 
connection for a right ankle disability and assigned a 10 
percent disability rating under Diagnostic Codes (DCs) 5271-
5010 for limitation of motion of the ankle and mild arthritic 
changes.  The RO thereafter recharacterized the Veteran's 
disability as analogous to malunion of the tibia and fibula 
with an ankle disability under DCs 5262-5010 and assigned a 
30 percent disability rating from April 20, 2006 to December 
7, 2006.  Following a temporary total disability evaluation, 
under 38 C.F.R. § 4.30, the Veteran was assigned a 10 percent 
disability rating from March 1, 2007 to the present.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  As such, the Board will considered whether another 
rating code is "more appropriate" than the one used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under DC 5010, arthritis due to trauma is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  DC 5003 provides 
that degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Id.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  In the absence of 
limitation of motion, a 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  Id.  A 10 
percent disability rating is assigned if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups but no incapacitating exacerbations.  
Id.  The 20 percent and 10 percent disability ratings based 
on X-ray findings may not be combined with ratings based on 
limitation of motion.  Id., Note (1).

With respect to limitation of motion, DC 5271 provides a 10 
percent rating for moderate limitation and a 20 percent 
rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a.  A disability rating greater than 20 percent 
is not provided under this diagnostic code.  Id.

Finally, DC 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  38 C.F.R. § 4.71a.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  Id.  A 30 percent 
rating is warranted where there is malunion of the tibia and 
fibula with marked knee or ankle disability, and finally, a 
40 percent evaluation is warranted where nonunion of the 
tibia and fibula is productive of loose motion requiring a 
brace.  

The Board notes that words such as "moderate" and "marked" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  However, the Schedule for 
Rating Disabilities also provides some guidance by defining 
full range of motion of the ankle as being dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2009).

The Board now turns to a discussion of the relevant evidence. 
The Veteran submitted private treatment records from Bay Area 
Hospital for a twisted ankle.  During the July 1998 
examination, the Veteran indicated that he had suffered 
several injuries to the same ankle in the past.  X-ray 
studies of the right ankle showed what appeared to be an old 
fracture of the distal fibular styloid.  He was diagnosed 
with an ankle sprain at that time.

During an April 2005 VA examination, the Veteran complained 
of pain, weakness, stiffness, occasional episodes of 
swelling, giving away, and intermittent locking of the right 
ankle.  Flare-ups occurred two to three times a week.  He 
indicated the use of an ankle brace only when engaged in 
athletics.  He indicated an unstable ankle with episodes of 
locking associated with pain and a sensation of nerve 
entrapment.  Upon examination, the examiner found recurrent 
episodes of snapping and popping in the right ankle after toe 
raises and toe walking.  Heel walking was performed without 
difficulty.  Goniometer measurements showed dorsiflexion to 7 
degrees and plantar flexion to 60 degrees.  Radiographic 
studies showed mild arthritic changes of the right ankle.  
The Veteran was assessed with an unstable right ankle, 
posttraumatic deformity of talus.  

An October 2005 podiatry consult report provides that the 
Veteran experienced sharp pain from the lateral malleolus to 
the talus and an inability to move his joint.  The examiner 
noted that the Veteran had good range of motion in the ankle 
but provided that there was some limitation of lateral motion 
in the subtalar joint.  The examiner provided that the 
Veteran had pain to the end of the ranges of motion.  No 
goniometer measurements were provided in the consult report.  
The Veteran was assessed with lateral ankle instability and 
ankle pain.  
 
An April 2006 VA treatment note shows the Veteran complained 
of chronic right ankle pain.  A May 2006 VA podiatry report 
provides that the Veteran experienced chronic pain in his 
ankle.  The examiner indicated some limitation of lateral and 
medial motion of the right ankle.  A July 2006 treatment note 
shows that the Veteran was given an air ankle support.  An 
August 2006 VA orthopedics consult report shows that the 
Veteran complained of pain after episodes of locking.  His 
dorsiflexion was limited to 10 degrees and plantar flexion 
was limited to 40 degrees.  During this consult, it also 
appears the Veteran was given a lace up ankle brace.  X-ray 
reports showed degenerative joint disease of the tibiotalar 
joint anterior and posterior and osteophytes not significant 
to his range of motion restrictions.  The examiner diagnosed 
right ankle history of grade III sprain with instability and 
mechanical symptoms. Additional treatment notes dated in 
September 2006 and November 2006 also reveal the same ranges 
of motion for his right ankle.  A September 2006 MRI report 
revealed a tear of the anterior talofibular ligament and 
surgery was thereafter recommended.  

A December 2006 VA surgery note indicates that the Veteran 
had lateral right ankle instability with non-union of old 
distal fibular fracture.  The surgery was intended to 
stabilize the Veteran's ankle.  A February 2007 a post-
operative report shows that the Veteran's range of motion was 
to 10 degrees for dorsiflexion and 60 degrees for plantar 
flexion.  He reported continued pain.  During a February 2009 
VA podiatry consult, the Veteran complained that while his 
ankle was stable, he continued to have pain and discomfort.  

A January 2010 VA examination revealed that the Veteran 
continued to complain of pain, swelling, stiffness, 
instability, and fatigability at rest and with movement.  On 
examination, the Veteran denied frequent falls but indicated 
that his ankle felt unsteady and he experienced locking and 
giving out.  The examiner noted that the Veteran was employed 
and indicated that his ankle did not affect his daily 
activities.  His range of motion testing revealed plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees.  The 
examiner indicated that repeated movement did not reveal 
limitation of pain, weakened movement, lack of endurance, 
flares, excessive fatigue, or incoordination.  The examiner 
then concluded that he was unable to determine the addition 
limitations of joint function without resorting to mere 
speculation.  

Prior to April 2006

As provided above, a 10 percent disability rating was 
assessed for the Veteran's right ankle disability for painful 
or limited motion of a major joint due to arthritis or for 
moderate limited motion of the ankle prior to April 20, 2006.  

Prior to April 2006, the medical evidence consistently shows 
that the Veteran had some limited range of motion and 
suffered from painful or limited motion due to arthritis.  
The April 2005 VA examination revealed that the Veteran's 
plantar flexion exceeded the normal limits as defined by VA 
limitations.  38 C.F.R. § 4.71a, Plate II.  Dorsiflexion was 
to 7 degrees, which establishes limitation of motion.  Id.  
Nevertheless, the evidence does not support a finding that 
the Veteran's right ankle limitation of motion would be 
considered "marked" as described under DC 5271 and thus a 
rating in excess of 10 percent under that diagnostic code is 
not warranted.  Further, the evidence shows that the Veteran 
was still able to engage in activities that used his right 
ankle such as playing basketball and working full time as a 
millwright.  He was able to walk on his toes and heels 
without marked difficulty.  His right ankle disability does 
not constitute a "moderate" right ankle disability under DC 
5262 and a 20 percent rating is not warranted prior to April 
2006.  

The Board has considered whether a separate disability rating 
may be granted under DC 5003 for degenerative arthritis prior 
to April 20, 2006.  However, DC 5003 does not provide for a 
separate rating when entitlement to a compensable rating has 
been established for limitation in range of motion.  See 38 
C.F.R. § 4.71a.  To award the Veteran a separate 10 percent 
disability rating under DC 5003 would compensate him twice 
for the same symptoms, in violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether a higher rating prior 
to April 2006 may be granted on the basis of functional 
limitation due to his weakness and pain on movement of his 
ankle. See DeLuca, supra.  While the July 1998 private 
treatment notes and the April 2005 VA examination report 
evidences painful motion and instability, the 10 percent 
rating already incorporates the Veteran's painful motion and 
weakness.  Accordingly, a rating higher than 10 percent prior 
to April 20, 2006 is not warranted.

From April 2006 to December 2006

From April 20, 2006 to December 7, 2006, a 30 percent rating 
was assessed for symptoms analogous to malunion of the tibia 
and fibula with marked ankle disability.  The Board finds 
that a rating in excess of 30 percent is not warranted for 
this time period.  

The Veteran's right ankle dorsiflexion was limited to 10 
degrees and his plantar flexion was to 40 degrees, which 
establishes limitation of motion.  See 38 C.F.R. § 4.71a, 
Plate II.  However, the medical evidence establishes that his 
limited range of motion does not preclude him from performing 
in daily activities.  The Board does not find that his 
limitation of motion rises to the level of being "marked" 
under DC 5271 and a higher rating under this code section is 
not warranted.   

The medical evidence shows complaints of pain, frequent ankle 
locking, spraining, falling and inability to bear weight on 
the Veteran's ankle.  While the Veteran was prescribed an 
ankle brace in August 2006, the evidence does not show that 
he had any incapacitating episodes or that his ankle 
precluded him from participating in daily activities.  It was 
his ankle instability, his limitation of motion, and the tear 
of his anterior talofibular ligament that led to the 
recommendation that he undergo surgery.  Nevertheless, the 
Veteran's ankle disability is not considered a "marked" 
disability under DC 5262.  However, giving the Veteran the 
benefit of the doubt, the limitation of motion and increased 
pain on repetitive motion, in conjunction with the medical 
evidence showing increased complaints of instability of the 
ankle, establishes entitlement to a 30 percent disability 
rating under DC 5262 from April 20, 2006 to December 7, 2006.  

Further, the Veteran's 30 percent rating exceeds the 10 
percent rating provided under DCs 5003 and 5010.  There is no 
additional benefit to be had under these code sections.  

The Board has also considered the rule of DeLuca, supra.  The 
Veteran has complained of pain, weakness, fatiguability and 
stiffness in his ankle.   The Board notes, however, that 
these are the same symptoms that gave rise to his rating 
under the applicable diagnostic codes.  The Board cannot 
compensate the Veteran twice for the same symptoms and finds 
that an additional rating under the rule of DeLuca is not 
warranted.  

From March 2007 to Present

As provided above, the Veteran underwent surgery to stabilize 
his right ankle in December 2006.  Following a temporary 
total convalescence rating under 38 C.F.R. § 4.30, the RO 
assigned a 10 percent disability rating for symptoms 
analogous of malunion of the tibia and fibula with slight 
ankle disability, or painful or limited motion of a major 
joint due to arthritis, or for moderate limited motion of the 
ankle.  

Post-operative reports and the January 2010 VA examination 
show that the Veteran's right ankle disability appears to 
have improved.  While the January 2010 VA examiner noted the 
Veteran's continued complaints of pain, stiffness, 
instability and fatigability, he also indicated that repeated 
movement did not lead to limitations due to pain, weakened 
movement, lack of endurance, flares, excessive fatigue, or 
incoordination.  The examiner also noted that the Veteran was 
employed and indicated that his ankle did not affect his 
daily activities.  His range of motion testing showed plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees.  These 
ranges fall slightly outside the "normal" ranges of motion 
under 38 C.F.R. § 4.71a, Plate II.  However, they are a 
marked improvement from his previous ranges of motion 
testing.  

As such, his right ankle disability does not constitute a 
"moderate" right ankle disability under DC 5262 and a 20 
percent rating is not warranted since March 2007.  The 
evidence also does not support a finding that the Veteran's 
limitation of motion would be considered "marked."  A 
rating in excess of 10 percent under DC 5271 is not proper.  
The Veteran is also not entitled to a rating under DC 5003 as 
he is already compensated for his limitation of motion.  See 
38 C.F.R. § 4.71a.  

The Board has considered the functional limitations due to 
weakness, fatigability, incoordination, or pain on movement 
of the Veteran's right ankle and finds the 10 percent 
disability rating already incorporates the Veteran's painful 
motion and weakness.  See DeLuca, supra.  Accordingly, a 
rating higher than 10 percent as of March 1, 2007 is not 
warranted.

Additional Diagnostic Codes provide ratings for disabilities 
of the ankle depending on the symptoms shown.  Since the 
record does not show that the Veteran's right ankle disorder 
involves ankylosis, malunion of os calcis or astragalus, or 
astragalectomy, additional ratings for the right ankle 
disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2009).

The record contains no evidence demonstrating that further 
staging is warranted other than as indicated above.  See 
Hart, supra.

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted prior to April 20, 2006 as the 
preponderance of the evidence is against an increased rating 
for this period of time and therefore the benefit-of-the-
doubt rule does not apply.  A rating in excess of 30 percent 
is not warranted from April 20, 2006 to December 7, 2006.  
Further still, a rating in excess of 10 percent as of March 
1, 2007 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert, supra.


 
Extra-Schedular

The Board has considered whether the Veteran's claim should 
be referred for an extras-schedular rating.  See 38 C.F.R. § 
3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  However, in exceptional 
cases, extra-schedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability and the established criteria 
found in the rating schedule for that disability.  Under the 
approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule; therefore, the assigned schedular evaluation 
is adequate, and no referral is required.  See VAOPGCPREC 6- 
96 (August 16, 1996); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (a threshold finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate is required for extra-
schedular consideration referral).

In determining whether to refer the case for an extra-
schedular rating, VA considers such factors as whether the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the Veteran's right ankle disability 
does not warrant referral for extra-schedular consideration.  
His reported symptoms are those contemplated by the rating 
schedule.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his right 
ankle disability or the difficulties flowing from it 
constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  For 
example, the Veteran has not shown that his right ankle 
disability has caused marked interference with employment or 
frequent periods of hospitalization.  In fact, the Veteran 
has maintained his full time employment as a millwright 
throughout the pendency of this appeal.  The fact that an 
ankle disability might limit one's ability to work in a 
position requiring prolonged standing or walking is a 
predictable consequence of such a disability and is therefore 
anticipated by the rating schedule.  See VAOPGCPREC 6-96.  
Thus, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and 
therefore referral for extra-schedular consideration is not 
warranted.

II.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  



Prior to initial adjudication of the Veteran's initial rating 
claim, a letter dated in April 2005 satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his right ankle 
disability.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  The Veteran has neither 
alleged nor demonstrated that he has been prejudiced by 
defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 
21 Vet. App. at 119.  Regarding the disability rating, VA 
requested and obtained all information from the Veteran to 
support his claim and granted service connection.  There is 
no indication that any other evidence exists to support a 
higher disability rating.  Thus, the VCAA's purpose has been 
affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  With respect to his service treatment records, the 
RO requested such records but was notified that the file was 
missing through an August 2004 email correspondence and 
through the PIES system in October 2004.  The Veteran then 
submitted copies of his service treatment records.  These 
records appear to be a complete and the Veteran has not 
alleged that they are incomplete.  The Board finds that the 
RO has made reasonable attempts to obtain those records.  In 
light of the Veteran's submission of his own service 
treatment records, further development would be fruitless.  

The duty to assist by conducting a thorough and 
contemporaneous examination of the veteran also extends to 
claims for higher initial ratings. Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).  The Veteran was afforded a VA examination in April 
2005 to obtain an opinion as to whether his right ankle 
disability could be directly attributed to service.  He was 
also provided a January 2010 VA examination to determine the 
current severity of his right ankle disability.  The Board 
finds the examination reports are comprehensive and 
sufficient in addressing the matter of severity.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
claims file and medical records prior to the examinations, 
and provided a summary of the relevant findings therein.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's right 
ankle disability since he was last examined.  38 C.F.R. § 
3.327(a).  The opinions rendered are supported by objective 
and clinical findings and are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(Fed. Cir. 2007).  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
ankle disability prior to April 20, 2006 is denied.

Entitlement to a rating in excess of 30 percent for a right 
ankle disability from April 20, 2006 to December 7, 2006 is 
denied.

Entitlement to a rating in excess of 10 percent for a right 
ankle disability from March 1, 2007 to the present is denied.  


___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


